 



Exhibit 10
BOB EVANS FARMS, INC. COMPENSATION PROGRAM FOR DIRECTORS
Revised August 10, 2007
Cash Retainer
All members of the Board of Directors (the “Board”) of Bob Evans Farms, Inc., a
Delaware corporation (the “Company”), who are not employed by the Company or one
of its subsidiaries (“Non-Employee Directors”) shall be paid a cash retainer of
$3,000 per month ($36,000 annually). The cash retainer shall be paid on or
before the first of each month.
Directors who are employed by the Company or one of its subsidiaries shall not
receive cash retainers or other compensation for their Board service under this
Compensation Program for Directors.
Stock-Based Compensation
Each Non-Employee Director shall receive an annual award of the Company’s common
stock with a grant date value of $100,000 (calculated using the closing price of
the Company’s common stock on the grant date). Non-Employee Directors who are
eligible to retire (as determined under the Company’s 2006 Equity and Cash
Incentive Plan or any successor equity compensation plan) shall receive
unrestricted shares of the Company’s common stock while Non-Employee Directors
who are not eligible to retire shall receive restricted stock. The stock awards
shall be awarded as soon as practicable following each annual meeting of
stockholders. If a new Non-Employee Director is elected by the directors to fill
a vacancy or a new seat on the Board, the Company will award the Non-Employee
Director a portion of the annual stock award as soon as practicable following
the beginning of his or her Board service. The award will be prorated on an
equal monthly basis, with the new Non-Employee Director receiving a whole
month’s award beginning with the month he or she joins the Board. All stock
awards to the Non-Employee Directors shall be awarded out of and in accordance
with the Company’s 2006 Equity and Cash Incentive Plan or any successor equity
compensation plan.
Lead Independent Director
The Lead Independent Director shall be paid a cash retainer of $20,000 annually
in addition to the Non-Employee Directors’ retainer described above and any
other compensation to which the Lead Independent Director may be entitled under
this Director Compensation Program. The Lead Independent Director’s retainer
shall be paid in twelve equal monthly installments on or before the first of
each month.
Board Meeting Fee
Each Non-Employee Director shall be paid $2,000 per Board meeting attended. All
Board meeting fees shall be paid on or before the first day of the month
following the Board meeting.
Committee Meeting Retainers and Fees
Each Non-Employee Director who serves as a chair or member of a Board committee
shall be paid $1,750 per committee meeting attended. All committee meeting fees
shall be paid on or before the first day of the month following the committee
meeting.
Additionally, each Non-Employee Director who serves as the chair of a Board
committee shall be paid a monthly retainer of $625 per month ($7,500 annually)
per committee chairmanship. The committee chairmanship retainer shall be paid on
or before the first of each month.
Special Assignments and Projects
Non-Employee Directors who undertake special projects and assignments at the
request of the Chairman of the Board or the Lead Independent Director shall be
compensated on a per diem basis at a rate of $1,000 plus expenses.

1



--------------------------------------------------------------------------------



 



Non-Employee Directors’ Benefits
The Company shall maintain a $50,000 life insurance policy for each Non-Employee
Director.
During their tenure with the Company, Non-Employee Directors can elect to
participate in the Company’s group healthcare plan at employee cost levels. Upon
retirement, Non-Employee Directors can continue coverage under the Company’s
group healthcare plan by paying the full cost of such coverage. Non-Employee
Directors whose Board service ends prior to retirement can continue coverage
under the Company’s group healthcare plan for up to 18 months in accordance with
COBRA.
Non-Employee Directors are entitled to reimbursement for out of pocket expenses
associated with travel to and from meetings of the Board and its committees.
Term and Effect
This Compensation Program for Directors will be reviewed periodically by the
Compensation Committee of the Board. The Compensation Committee shall recommend
any changes it deems necessary to the Board. The Board may modify or terminate
this Compensation Program for Directors in its discretion at any time. This
Compensation Program for Directors is effective as of September 1, 2007 (except
for the provisions of the Program regarding the proration of stock awards to new
Non-Employee Directors, which shall be effective immediately) and supersedes all
previous director compensation plans of the Company.

2